The decree of the court below dismissing plaintiff's bill is affirmed on the opinion of President Judge OLIVER. Costs to be paid by the City of Philadelphia.
ORDER ON PETITION TO WITHHOLD RETURN OF RECORD AND SUPPLEMENTAL OPINION, PER CURIAM, February 10, 1940:
We have considered the petition to withhold the return of the record for an additional period of thirty days and are of opinion that the public interest requires that the petition be and it hereby is dismissed. *Page 388 
When this case was argued, our attention was not called by counsel to Sections 12, 14 and 15 of the recent Act of June 27, 1939, P. L. 1199, which cover, inter alia, the subject of taxation here involved and in themselves provide adequate methods whereby the taxpayer may have any assessment made against him reviewed by the Board of Revision of Taxes of Philadelphia County and may appeal from that Board to the Court of Common Pleas and from there to the appellate courts. This statute confirms our conclusion that due process of law is afforded to plaintiff and to all taxpayers.